DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the actuators of Chen, the examiner disagrees. It appears that applicant is arguing about how Chen operates (e.g. how the actuators are moved). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
In response to applicant’s argument regarding the axis about the actuators of Chen, the examiner disagrees. The actuators of Chen are arranged at different heights and different positions along the flexible tubule. Therefore, as interpreted by the examiner, the actuators of Chen are capable of moving about various positions/axis. Thus, Chen as modified discloses a first and second pivot arm.
Moreover, the examiner maintains that Chen as modified is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Chen is capable of providing the operating conditions as listed in the intended use section of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) US 2008/0003564 as cited in the IDS filed on 08/19/2020.
Regarding claim 1, Chen discloses an apparatus for thermal cycling, the apparatus comprising: a retaining member (tube frame 50) configured to retain a sample module (flexible tubule 10) as discussed in at least paragraphs 36, 43-44 and 46; a first pivot arm  (actuators 312, 322, 332, 342, 352, 362, 372, 382, and/or 392) configured to pivot around a first pivot axis; a second pivot arm (actuators 312, 322, 332, 342, 352, 362, 372, 382, and/or 392) configured to pivot around a second pivot axis as discussed in at least paragraph 46; a thermal mass coupled to the first pivot arm; a thermal mass coupled to the second pivot arm (at least one of said actuators or blocks may have a thermal control element to control the temperature of a tubule segment for sample processing; paragraph 46); and a controller (control system; paragraph 23) configured to control movement of the first pivot arm and the second pivot arm between the first position and the second position.
Chen does not explicitly disclose wherein each actuator (pivot arm) comprises a first and second thermal mass. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional thermal mass to each actuator (pivot arm), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
As to wherein the first thermal mass and the third thermal mass are proximal to the retaining member when the first pivot arm and the second pivot arm are in a first position; and the second thermal mass and the fourth thermal mass are proximal to the retaining member when the first pivot arm and the second pivot arm are in a second position; the device disclosed by Chen is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Chen is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 14, Chen discloses wherein: the retaining member comprises an illumination module configured to illuminate contents of a sample module retained by the retaining member; and the retaining member comprises a detection module configured to detect contents of the sample module illuminated by the illumination module (The sample processing apparatus can further have a detection device 492, such as photometer or a CCD, to monitor a reaction taking place or completed within the tubule; paragraph 46); see also paragraph 70.
Regarding claim 15, Chen discloses an illumination module (A real-time detection of a signal from a tubule segment can be achieved by using a sensor 492 (FIG. 1B), such as a photometer, a spectrometer, a CCD, connected to a block, such as block 490; paragraph 70). 
While Chen discloses that each block can be monitored, Chen does not disclose that the illumination module is placed at the first thermal mass, the second thermal mass, the third thermal mass or the fourth thermal mass.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art arrange the illumination module at the first thermal mass, the second thermal mass, the third thermal mass or the fourth thermal mass, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 16, Chen discloses a detection module (A real-time detection of a signal from a tubule segment can be achieved by using a sensor 492 (FIG. 1B), such as a photometer, a spectrometer, a CCD, connected to a block, such as block 490; paragraph 70).
While Chen discloses that each block can be monitored, Chen does not disclose that the detection module is placed at the first thermal mass, the second thermal mass, the third thermal mass or the fourth thermal mass.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art arrange the detection module at the first thermal mass, the second thermal mass, the third thermal mass or the fourth thermal mass, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 20, Chen discloses wherein the retaining member (tube frame 50) is coupled to a housing (test tube) as shown in Figs. 1A and 11A.
Regarding claim 22, Chen discloses at least one of said actuators or blocks may have a thermal control element to control the temperature of a tubule segment for sample processing; paragraph 46. Chen also discloses that Lysis can be achieved by heating a sample at a set temperature or by using a combination of heat and chemical agents to break open cell membranes, cell walls or uncoat virus particles (see paragraph 63).  Therefore, Chen implies that the first thermal mass and/or the third thermal mass comprises a heating element.
Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) US 2008/0003564 as applied above to claims1, 14-16, 20 and 22 and further in view of TerMaat et al. (hereinafter TerMaat) US 2015/0238968 as cited in the IDS filed on 08/19/2020.
Regarding claim 18, Chen does not explicitly disclose at least one cooling element configured to reduce a temperature of the second thermal mass and a temperature of the fourth thermal mass.
TerMaat discloses a thermocycler apparatus comprising one or more fans as discussed in at least paragraph 46.
It would have been obvious to one of ordinary skill in the art to modify Chen with at least one cooling element as taught by TerMaat to aid in the heat dissipation required to perform polymerase chain reactions (as discussed in at least paragraph 83 and 101 of Chen).
Regarding claim 19, Chen does not explicitly disclose a first cooling element configured to reduce the temperature of the second thermal mass; a second cooling element configured to reduce the temperature of the fourth thermal mass.
TerMaat discloses a thermocycler apparatus comprising one or more fans as discussed in at least paragraph 46.
It would have been obvious to one of ordinary skill in the art to modify Chen with a first cooling element and a second cooling as taught by TerMaat to aid in the heat dissipation required  to perform polymerase chain reactions (as discussed in at least paragraph 83 and 101 of Chen).
Regarding claim 21, Chen does not explicitly a first fan coupled to the housing; a second fan coupled to the housing.
TerMaat discloses a thermocycler apparatus comprising one or more fans as discussed in at least paragraph 46.
While TerMaat discloses a first and second fan, Chen in view of TerMaat does not explicitly disclose that the first and second fan is coupled to the housing.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art arrange the couple to couple the first and second fan to the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to wherein the first fan is configured to direct air from outside the housing toward the second thermal mass when the first pivot arm is in the first position; the second fan is configured to direct air from outside the housing toward the fourth thermal mass when the second pivot arm is in the first position, the device disclosed by Chen in view of TerMaat is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Chen in view of TerMaat is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796